Citation Nr: 0631214	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hallux 
rigidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1975 to April 1981 and subsequent military reserve 
and National Guard service until November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in February 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's present bilateral hallux rigidus was 
neither incurred in nor aggravated by active service; the 
present disability is not shown to have been otherwise 
incurred as a result of an injury during active or inactive 
duty for training.


CONCLUSION OF LAW

A bilateral hallux rigidus disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
claim by correspondence dated in August 2002 and February 
2005.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
This matter was addressed by the RO in a June 2006 
supplemental statement of the case.  Here, the notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to this 
matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection Claim
Factual Background

Service medical records show that upon enlistment examination 
in September 1975 clinical evaluation revealed the veteran's 
feet were normal.  She was thirty years of age at the time of 
that examination.  She denied any foot trouble in her report 
of medical history.  An October 1975 report noted she was in 
her second week of basic training and that she complained of 
left ankle pain.  The examiner noted range of motion was 
within normal limits and that there was no evidence of 
effusion.  No diagnosis was provided, but the treatment plan 
included an elastic bandage.  A November 1975 report noted 
the veteran was in her sixth week of training and that she 
had complained of left ankle pain following a practice run.  
The examiner noted she might have some slight swelling to the 
lateral aspect of the ankle.  It was the examiner's 
assessment that the veteran was worried about her training 
test the next day.  The treatment plan included an elastic 
bandage.  During an annual physical examination performed in 
May 1980, no abnormality of the feet/ankles were noted.  In 
an accompanying Report of Medical History, the veteran denied 
any foot problems.

In a March 1981 report of medical history the veteran denied 
any foot trouble, but noted a history of other medical 
problems including swollen or painful joints and broken 
bones.  No additional comments were provided as to any 
orthopedic disorders.  The veteran's March 1981 separation 
examination revealed a normal clinical evaluation of the 
feet.  

During VA medical examinations performed in August 1981 and 
in September 1984, the veteran made no mention of problems 
with her feet, and no finding regarding the feet were 
recorded.  

Private medical correspondence dated in April 1985 from Dr. 
A.G.L. noted the veteran reported a five month history of 
right foot pain and a lengthy history of forefoot pain which 
was apparently related to wearing high heals and on a 
subsequent occasion to wearing ballet shoes during some sort 
of a musical performance.  Treatment to date had been 
nonsteroidal anti-inflammatory medication which had resulted 
in some symptom relief, but unacceptable side effects for 
her.  X-rays revealed some marginal osteophyte formation 
about the metatarsal head and neck.  The physician's 
impression was early hallux rigidus.  Subsequent 
correspondence in April 1985 noted the veteran had tried to 
go through with her reserve training without hiking, but was 
unsuccessful and had a great deal of swelling in the area of 
her metatarsophalangeal joint.  

In correspondence dated in November 1985 Dr. W.H.R. noted the 
veteran had been seen in April 1985 complaining of discomfort 
in her feet and reported a history of having strained them 
several months earlier.  It was noted she appeared to have 
periostitis of a chronic nature.  In a separate November 1985 
statement Dr. J.B.V. noted the veteran had osteoarthritis of 
the metatarsal phalangeal joint of the right great toe.  It 
was noted the physician had recommended the veteran avoid 
certain exercise, particularly distance running.  In a March 
1986 statement Dr. D.R.L. recommended light duty for the 
veteran at summer camp due to foot problems.

Military reserve and National Guard service medical records 
include an April 1985 private medical statement from Dr. 
A.G.L. noting that the veteran was receiving care for right 
foot pain and was unable to perform prolonged standing, 
walking, or marching until further notice.  In a November 
1985 report of medical history the veteran noted problems 
including foot trouble.  She reported she had foot injuries 
in 1984 that resulted in arthritis in both first metatarsal 
joints.  The examiner's comments noted foot pain from 
excessive use over the past two years and possible hallux 
rigidus.  A November 1985 examination revealed markedly 
symptomatic feet.  Notations dated in September 1986 show the 
veteran's feet were painful even with orthotics.  The 
examiner found the veteran was not medically qualified for 
retention.  Service department records show the veteran was 
discharged as medically unfit for retention in November 1986.  

Private medical records dated in August 1998 included 
diagnoses of plantar fasciitis secondary to excessive 
pronation and forefoot varus, hallux limitus to the left 
first metatarsophalangeal joint, and degenerative arthritis 
to the left third distal interphalangeal joint.  In an August 
2001 report of medical history the veteran stated she had 
been using full orthotics for 15 years and that she had 
incurred several breaks to her toes and ankles.  In an August 
2001 report M.L.C., D.P.M., noted diagnoses of right hallux 
valgus and bilateral plantar fasciitis with resultant 
tendonitis and bursitis of the right extremity.  The 
treatment plan included Achilles and hamstring stretches and 
it was suggested these be performed before and after running.  

On VA examination in December 2002 the veteran reported that 
she was treated for foot and ankle pain, swelling, stiffness, 
and tendinitis many times while in service.  She stated 
treatment usually consisted of medication and an elastic 
bandage.  She noted that during training she had been 
required to run one to two miles in combat boots.  She 
reported that after service she received treatment from Dr. 
L., a private podiatrist, from 1986 to 1998 who told her she 
had a ligament problem and advised her not to jog.  She 
stated that she had stopped working as an organist 15 years 
earlier because it required too much foot work and caused 
significant pain and that she could not run or jog with her 
spouse.  The examiner noted diagnoses including hallus 
limitus, hallux valgus, callosities of the feet, plantar 
fasciitis, and hammertoes.  

In her December 2003 notice of disagreement the veteran 
reported that problems with her feet did not begin until 1975 
when she was required to run in ill-fitting combat boots.  
She stated that at the time she was treated for a left 
Achilles problem her feet had also been swollen and that she 
underwent several weeks of hydrotherapy.  She asserted that 
by 1976 at her active duty station she had been told she 
would have to bear the pain and that no one would document 
the problem for her records.  She also stated, in essence, 
that she and her present podiatrist had been unable to obtain 
the records from Dr. L. which she claimed would substantiate 
her claim.  

At her personal hearing in October 2005 the veteran testified 
that she began having problems with her feet during the 
second week of basic training and that her feet and ankles 
had been swollen and discolored.  She stated that she 
underwent several weeks of physical therapy, but that her 
training graduation was not delayed.  She reiterated her 
claim that she had been unable to obtain treatment during 
active service.  She also reported that during reserve 
service her duties included a lot of rehearing, drilling, 
ceremonies, and marching in parades.  The veteran's spouse 
testified that he had been a training officer for the Armed 
Forces School of Music until April 1981 and that there were 
constant problems with men and women running in combat boots.  
He recalled that the veteran had gone to the base dispensary 
with ankle swelling and foot problems.  

In October 2005, the veteran submitted copies of a 1975 date 
book in support of her claim.  Notations in the months of 
October and November 1975 indicate she reported to sick call 
and for physical therapy and that on November 24th she 
reported to sick call for "feet followup."  

In correspondence dated in October 2005 the veteran's private 
podiatrist, M.L.C., D.P.M., noted present diagnoses of severe 
pronation with hallux valgus and hallux limitus of the first 
metatarsophalangeal joint, a history of plantar fasciitis, 
and hammertoe deformities.  It was noted that she had been 
asked to review a portion of the veteran's service medical 
records documenting treatment for a left ankle problem in 
October and November 1975.  Dr. M.L.C. noted that, even 
though the records did not show the mechanics present at the 
time of that treatment, abnormal pronation was a cause of 
chronic, recurrent tendonitis.  Other records reviewed 
included reports dated in September and November 1985 and 
medical correspondence dated in April 1985, November 1985, 
and March 1986.  Dr. M.L.C. stated that after reviewing this 
information it was her opinion that the veteran had a genetic 
condition that was aggravated and worsened by military 
service with the amount of time on her feet causing 
progressive bunion and hammertoe deformities.  It was also 
noted that records showed a progression of damage through the 
years with the initial injuries occurring in October 1975.

On VA examination in March 2006 the veteran reported that 
during basic training in 1975 she developed pain and swelling 
in the ankles, feet, and toes after running in combat boots.  
The examiner noted a diagnosis of hallux valgus deformity of 
the feet with bunions.  It was noted that the veteran's 
claims file was reviewed and that there was no evidence she 
had bilateral hallux valgus or hallux rigidus that existed 
prior to service or was incurred or aggravated during 
service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  VA law provides that 
active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2006); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2006).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
veteran's present bilateral hallux rigidus was neither 
incurred in nor aggravated by active service.  The present 
disability is also not shown to have been otherwise incurred 
as a result of an injury during active or inactive duty for 
training.  While the veteran's private podiatrist has 
provided a plausible etiology opinion relating the present 
disorder to left ankle treatment in service, the March 2006 
VA examiner's opinion is considered to be more persuasive of 
the determinative issue in this case.  The VA examiner is 
shown to have reviewed the complete claims file and the 
provided etiology opinion is more consistent with the medical 
evidence contemporaneous to the veteran's service.  It is 
significant to note that the October 1975 service medical 
report noted complaint of left ankle pain, but that there was 
no evidence of effusion nor any evidence of swelling or pain 
to either foot.  A follow-up November 1975 report noted only 
possible slight swelling to the lateral aspect of the ankle.  

The veteran specifically denied any history of foot trouble 
at the time of her March 1981 separation examination, an 
examination that revealed a normal clinical evaluation of the 
feet.  The lack of foot complaints during the August 1981 and 
September 1984 VA medical examinations is also significant.  
Her own statements in a November 1985 report of medical 
history noted foot injuries in 1984 that had resulted in 
arthritis in both first metatarsal joints.  The service 
department examiner's comments at that time revealed foot 
pain from excessive use only over the past two years.  

The Board also finds the private medical evidence dated in 
1985 and 1986 does not indicate the veteran sustained any 
foot injuries during active service nor that she had 
experienced any foot problems as a result of having run in 
combat boots.  In fact, in correspondence dated in April 1985 
Dr. A.G.L. noted the veteran reported a five month history of 
right foot pain and a lengthy history of forefoot pain which 
was apparently related to wearing high heals and on one 
occasion to wearing ballet shoes.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hallux 
rigidus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


